DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Response to Arguments
Applicant’s amendment and arguments filed 04/25/2022, with respect to the previously applied 35 USC 112 and 101 rejections have been fully considered and are persuasive.  The previously applied 35 USC 112 and 101 rejections have been withdrawn. 
Applicant’s amendment and arguments filed 04/25/2022, with respect to the 35 USC 102 and 103 rejections as set forth in the Final Rejection mailed 01/25/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, as indicated in the Advisory Action mailed 03/24/2022, and upon further consideration, a new ground(s) of rejection is made with respect to Srivastava et al. (2018/0193652) in view of Annoni et al. (2018/0192943). Annoni discloses quantifying patterns of pain using patient location/position with (GPS or other positional sensors) in order to identify stimulation adjustments that need to be made in a stimulation system (see par. [0056, 0110]).
In response, Applicant argues Annoni does not disclose utilizing location and/or galvanic skin response in selecting a neuromodulation program from a stored plurality of programs. This is not found persuasive since the Examiner continues to rely on Srivastava et al. (2018/0193652) for using pain related scores/quantifications to select a particular therapy program from a plurality of stored programs. Annoni is simply relied upon to show that it was known before the effective filing date of the claimed invention to quantify pain based on location information and/or galvanic skin response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the selected neurostimulation program" in the newly amended portion on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-20  rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (2018/0193652) in view of Annoni et al. (2018/0192943)
Regarding Claims 1, 5, 7, 10, 11, 13, 15, 16 and 18-20, Srivastava discloses a system for controlling delivery of neurostimulation to a patient comprising a programming device 400 having a user interface 410 and some form of circuit/logic (par. [0109]) for selecting a stimulation program, such as the type of pain therapy to deliver (par. [0106]), based on life factor information received from a sensor, wherein the life factor information can be environmental (i.e. weather; par. [0076]) and/or
biopsychosocial (i.e. emotional state using facial features, voice, etc., Abstract; par. [0008, 0046, 0076)). The environmental data is used to generate a pain score that is then mapped to stimulation parameters (e.g. a relationship between pain scores and therapy parameters is established) such that different pain scores as compared to a threshold cause the system to change therapy parameters, electrode configurations etc. (par. [0078-0080]), wherein each different combination of electrodes and parameters can be considered new programs. These therapy parameters can be presented in the form of recommendations to a user of the programming device wherein the user can provide input to confirm, edit or reject the recommendations (par. [0084]). Srivastava is silent regarding the use of location and/or galvanic skin response to quantify a patient’s pain.
	However, in the same field of endeavor of pain quantification and treatment, Annonni discloses utilizing location data such as GPS data or other location data from positional sensors such as accelerometers, gyroscopes, etc. (par. [0056, 0110]) for the purpose of more accurately quantifying pain and situations in which pain typically occurs (par. [0007, 0032-0033]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Srivastava reference to include the use of location data to quantify pain, as taught and suggested by Annonni, for the purpose of more accurately quantifying pain and therefore providing more comprehensive therapy to reduce pain using the data.

With regards to Claim 2, Srivastava discloses an implantable device 110 has the stimulation device (Fig. 1).
In regards to Claims 3, 4 and 14, Srivastava discloses associating a range of the life factor information with specific programs so that when a range threshold is met, that particular program is selected (par. [0102, 0106]).
Regarding Claim 6, Srivastava discloses detecting temperature (par. [0076]).
With regards to Claims 8 and 17, Srivastava discloses receiving patient input regarding medical information/history (par. [0089]).
With regards to Claim 9, Srivastava discloses receiving patient input regarding an emotional state, e.g. such as in response to the question “how are you feeling today?” (par. [0089]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (2018/0193652) in view of Annoni et al. (2018/0192943), further in view of  Kuala et al. (2016/0361543). Srivastava discloses an external programmer that communicates with an implantable stimulation device to control therapy but fails to disclose that the programming device is a smartphone. However, Kuala discloses that a programmer used for stimulation control and feedback to applied stimulation can be implemented on a smartphone with a dedicated app (par.  [0112]) for  the purpose of enhancing feedback capability as well as accessibility to programming devices due to the wide-spread use of smartphones. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Srivastava reference to include a smartphone as the programming device, as taught and suggested by Kuala, for the purpose of enhancing feedback capability as well as accessibility to programming devices due to the wide-spread use of smartphones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792